Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The Amendment filed 6/1/22 has been entered. Claims 1, 3-10, 12-16, and 18-20 remain pending in the application. Claims 2, 11, and 17 have been canceled. 

Election/Restrictions
Claims 1, 3, 4, and 9 are allowable (see below). Claims 10-17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 2/15/22, is hereby withdrawn and claims 10-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Murphy on 7/8/22.

	Claims 5-8 and 18-20 are canceled and claims 1, 9, 10, 15, and 16 are amended as follows:

1. An expansive cement composition for use in a subterranean wellbore comprising: 	a monophase amorphous hydraulic binder material (MAHBM); 	hydraulic cement; and 	water; 	wherein the MAHBM comprises a plurality of particles having a silica core and a coating substantially surrounding the silica core, wherein the coating comprises a material selected from the group consisting of amorphous α-dicalcium silicate hydrate (α-C2SH), amorphous tricalcium silicate (C3S), amorphous dicalcium silicate (C2S), amorphous tricalcium aluminate (C3A), amorphous tricalcium silicate hydrate (C3SH), amorphous dicalcium silicate hydrate (C2SH), amorphous tricalcium aluminate hydrate
(C3AH), and any combination thereof; 	wherein the expansive cement composition comprises from about 5% to about 70% MAHBM by weight.

9. The expansive cement composition according to claim [[8]] 1, wherein the expansive cement composition 

10. A method of preparing a reduced shrinkage cement composition for use in a subterranean wellbore, the method comprising:
 	providing a cement composition comprising a hydraulic cement;
 	adding an expansive agent to the cement composition to form a reduced shrinkage
cement composition, the expansive agent comprising a monophase amorphous hydraulic binder
material (MAHBM); 	wherein the MAHBM comprises a plurality of particles having a silica core and a coating substantially surrounding the silica core, wherein the coating comprises a material selected from the group consisting of amorphous α-dicalcium silicate hydrate (α-C2SH), amorphous tricalcium silicate (C3S), amorphous dicalcium silicate (C2S), amorphous tricalcium aluminate (C3A), amorphous tricalcium silicate hydrate (C3SH), amorphous dicalcium silicate hydrate (C2SH), amorphous tricalcium aluminate hydrate
(C3AH), and any combination thereof; 	wherein the expansive cement composition comprises from about 5% to about 70% MAHBM by weight.

15. The method according to claim 10, wherein the cement composition comprises [[a]] the hydraulic cement and water sufficient to form a slurry, the method further comprising introducing the cement composition into the wellbore using one or more pumps.

16. A method of conducting a cementing operation in a subterranean wellbore using an expansive cement, the method comprising:
 	providing a cement composition comprising a monophase amorphous hydraulic binder
material (MAHBM) and a hydraulic cement; and
 	introducing the cement composition into a wellbore; and
 	allowing the cement composition to cure to form a cured cement composition; 	wherein the cured cement composition has an expanded volume as compared to the
introduced cement composition; 	wherein the MAHBM comprises a plurality of particles having a silica core and a coating substantially surrounding the silica core, wherein the coating comprises a material selected from the group consisting of amorphous α-dicalcium silicate hydrate (α-C2SH), amorphous tricalcium silicate (C3S), amorphous dicalcium silicate (C2S), amorphous tricalcium aluminate (C3A), amorphous tricalcium silicate hydrate (C3SH), amorphous dicalcium silicate hydrate (C2SH), amorphous tricalcium aluminate hydrate
(C3AH), and any combination thereof; 	wherein the expansive cement composition comprises from about 5% to about 70% MAHBM by weight.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The closest prior art fails to teach, disclose, or suggest the combination of key limitations as instantly claimed. More specifically, the closest prior art fails to teach the combination of a cement composition comprising hydraulic cement and a monophase amorphous hydraulic binder material, wherein the monophase amorphous hydraulic binder material is present in the specific amounts as claimed and comprises the same structure and chemical composition as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



/AVI T SKAIST/Examiner, Art Unit 3674